DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This correspondence is in response to the after final arguments received on 11/5/21.  Claims 1-20 are pending in the application, of which claims 1, 8, and 15 are presented in independent form.  

Response to Arguments
Applicant’s arguments, filed 11/5/21, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 

In view of the Examiners Amendment, authorized by the Attorney of Record, claims 1, 2, 7-9, 14-16, and 20 are further amended by the examiner (details provided below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bruce Shem on 12/3/21.


1.	(Currently Amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for:
sending, from the computing device to a computing system, a query for clusters generated from a set of geo-enriched data, wherein the query specifies a maximum number of clusters, wherein each geo-enriched data in the set of geo-enriched data comprises spatial data to which location data is converted, wherein the location data describes a location, area, or region
receiving, at the computing device from the computing system, a set of clusters responsive to the query and generated from the set of geo-enriched data, wherein each cluster in the set of clusters comprises a number of geo-enriched data represented by the cluster 
identifying, by the computing device, a subset of the set of clusters that intersect a map extent of a map;
determining, by the computing device, whether the number of geo-enriched data defined by the subset of the set of clusters is greater than a threshold number of data points;
upon determining that the number of geo-enriched data defined by the spatial data represented by the subset of the set of clusters is greater than the threshold number, rendering the map extent of the map to include the  number of geo-enriched data of the subset of the set of clusters, the rendering comprising:
merging, by the computing device, the subset of the set of clusters to form a set of cluster groups; and
rendering the map extent of the map to include the set of cluster groups; and
number of geo-enriched data defined by the spatial data represented by the subset of the set of clusters is not greater than the threshold number:
sending the computing system a query for geo-enriched data in the set of geo-enriched data that is within the map extent;
receiving from the computing system the geo-enriched data in the set of geo-enriched data that is within the map extent; and
rendering the map extent of the map to include the  number of geo-enriched data defined by the spatial data represented by the geo-enriched data in the set of geo-enriched data that is within the map extent.
2.	(Canceled)
 3.	(Previously Presented) The non-transitory machine-readable medium of claim 1, wherein merging the subset of the set of clusters comprises, for each cluster in the subset of the set of clusters:
determining, by the computing device, a pixel distance between the cluster and a cluster group in the set of cluster groups by calculating a spatial distance between a reference point of the cluster and a reference point of the cluster group and dividing the spatial distance by a map resolution;
adding, by the computing device, the cluster to the cluster group in the set of cluster groups when the pixel distance between the cluster and the cluster group is less than a defined pixel distance; and
creating, by the computing device, a new cluster group in the set of cluster groups and adding the cluster to the new cluster group when the pixel distance between the cluster and the cluster group is not less than the defined pixel distance.
4.	(Original) The non-transitory machine-readable medium of claim 3, wherein adding the cluster to the cluster group in the set of cluster groups comprises updating the reference point of the cluster group based on the reference point of the cluster, a size of the cluster, and a size of the cluster group.

6.	(Original) The non-transitory machine-readable medium of claim 1, wherein each geo-enriched data in the set of geo-enriched data comprises an attribute, wherein the program further comprises a set of instructions for sending a request for a maximum value of the attribute in the set of geo-enriched data and a minimum value of the attribute in the set of geo-enriched data, wherein rendering the map extent of the map to include the subset of the set of geo-enriched data comprises rendering a visual representation of a geo-enriched data in the subset of the set of geo-enriched data based on a value of the attribute of the geo-enriched data relative to the maximum value and the minimum value.
7.	(Currently Amended) The non-transitory machine-readable medium of claim 1, wherein the map extent is a first map extent of the map, wherein the subset of the set of clusters is a first subset of the set of clusters, wherein the query is a first query, wherein the subset of the set of geo-enriched data is a first subset of the set of geo-enriched data, wherein the program further comprises sets of instructions for:
receiving a request to render a second map extent of the map;
identifying, by the computing device, a second subset of the set of clusters that intersect the second map extent;
determining, by the computing device, whether a number of geo-enriched data defined by the second subset of the set of clusters is greater than the threshold number;
upon determining that the number of geo-enriched data defined by the spatial data represented by the second subset of the set of clusters is greater than the threshold number, rendering the second map extent of the map to include the number of geo-enriched data of the second subset of the set of clusters; and
number of geo-enriched data defined by the spatial data represented by the second subset of the set of clusters is not greater than the threshold number:
sending the computing system a second query for geo-enriched data in the set of geo-enriched data that is within the second map extent;
receiving from the computing system the geo-enriched data in the set of geo-enriched data that is within the second map extent; and
rendering the second map extent of the map to include the  number of geo-enriched data defined by the spatial data represented by the geo-enriched data in the set of geo-enriched data that is within the second map extent.
8.	(Currently Amended) A method comprising:
sending, from a computing device to a computing system, a query for clusters generated from a set of geo-enriched data, wherein the query specifies a maximum number of clusters, wherein each geo-enriched data in the set of geo-enriched data comprises spatial data to which location data is converted, wherein the location data describes a location, area, or region
receiving, at the computing device from the computing system, a set of clusters responsive to the query and generated from the set of geo-enriched data, wherein each cluster in the set of clusters comprises a number of geo-enriched data represented by the cluster 
identifying, by the computing device, a subset of the set of clusters that intersect a map extent of a map;
determining, by the computing device, whether the number of geo-enriched data defined by the spatial data represented by the subset of the set of clusters is greater than a threshold number of data points;
upon determining that the number of geo-enriched data defined by the spatial data represented by the subset of the set of clusters is greater than the threshold number, rendering the map extent of the map to include the  number of geo-enriched data of the subset of the set of clusters, the rendering comprising:
merging, by the computing device, the subset of the set of clusters to form a set of cluster groups; and
rendering the map extent of the map to include the set of cluster groups; and
upon determining that the number of geo-enriched data defined by the spatial data represented by the subset of the set of clusters is not greater than the threshold number:
sending the computing system a query for geo-enriched data in the set of geo-enriched data that is within the map extent;
receiving from the computing system the geo-enriched data in the set of geo-enriched data that is within the map extent; and
rendering the map extent of the map to include the number of geo-enriched data defined by the spatial data represented by geo-enriched data in the set of geo-enriched data that is within the map extent.
9.	(Canceled) 
10.	(Previously Presented) The method of claim 8, wherein merging the subset of the set of clusters comprises, for each cluster in the subset of the set of clusters:
determining, by the computing device, a pixel distance between the cluster and a cluster group in the set of cluster groups by calculating a spatial distance between a reference point of the cluster and a reference point of the cluster group and dividing the spatial distance by a map resolution;
adding, by the computing device, the cluster to the cluster group in the set of cluster groups when the pixel distance between the cluster and the cluster group is less than a defined pixel distance; and
creating, by the computing device, a new cluster group in the set of cluster groups and adding the cluster to the new cluster group when the pixel distance between the cluster and the cluster group is not less than the defined pixel distance.

12.	(Original) The method of claim 10, wherein adding the cluster to the cluster group in the set of cluster groups comprises updating a size of the cluster group based on a size of the cluster and the size of the cluster group.
13.	(Original) The method of claim 8, wherein each geo-enriched data in the set of geo-enriched data comprises an attribute, wherein the method further comprises sending a request for a maximum value of the attribute in the set of geo-enriched data and a minimum value of the attribute in the set of geo-enriched data, wherein rendering the map extent of the map to include the subset of the set of geo-enriched data comprises rendering a visual representation of a geo-enriched data in the subset of the set of geo-enriched data based on a value of the attribute of the geo-enriched data relative to the maximum value and the minimum value.
14.	(Currently Amended) The method of claim 8, wherein the map extent is a first map extent of the map, wherein the subset of the set of clusters is a first subset of the set of clusters, wherein the query is a first query, wherein the subset of the set of geo-enriched data is a first subset of the set of geo-enriched data, wherein the method further comprises:
receiving a request to render a second map extent of the map;
identifying, by the computing device, a second subset of the set of clusters that intersect the second map extent;
determining, by the computing device, whether a number of geo-enriched data defined by the spatial data represented by the second subset of the set of clusters is greater than [[a]] the threshold number;
upon determining that the number of geo-enriched data defined by the spatial data represented by the second subset of the set of clusters is greater than the threshold number, rendering the second map extent of the map to  number of geo-enriched data of the second subset of the set of clusters; and
upon determining that the number of geo-enriched data defined by the spatial data represented by the second subset of the set of clusters is not greater than the threshold number:
sending the computing system a second query for geo-enriched data in the set of geo-enriched data that is within the second map extent;
receiving from the computing system the geo-enriched data in the set of geo-enriched data that is within the second map extent; and
rendering the second map extent of the map to include the number of geo-enriched data defined by the spatial data represented by the geo-enriched data in the set of geo-enriched data that is within the second map extent.
15.	(Currently Amended) A system comprising:
a set of processing units; and
a non-transitory computer-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
send, from a computing device to a computing system, a query for clusters generated from a set of geo-enriched data, wherein the query specifies a maximum number of clusters, wherein each geo-enriched data in the geo-enriched data comprises spatial data to which location data is converted, wherein the location data describes a location, area, or region
receive, at the computing device from the computing system, a set of clusters responsive to the query and generated from the set of geo-enriched data, wherein each cluster in the set of clusters comprises a number of geo-enriched data represented by the cluster 
identify, by the computing device, a subset of the set of clusters that intersect a map extent of a map;
the number of geo-enriched data defined by the subset of the set of clusters is greater than a threshold number of data points;
upon determining that the number of geo-enriched data defined by the spatial data represented by the subset of the set of clusters is greater than the threshold number, render the map extent of the map to include thenumber of geo-enriched data of the subset of the set of clusters, the rendering comprising:
merging, by the computing device, the subset of the set of clusters to form a set of cluster groups; and
rendering the map extent of the map to include the set of cluster groups; and
upon determining that the number of geo-enriched data defined by the spatial data represented by the subset of the set of clusters is not greater than the threshold number:
send the computing system a query for geo-enriched data in the set of geo-enriched data that is within the map extent;
receive from the computing system the geo-enriched data in the set of geo-enriched data that is within the map extent; and
render the map extent of the map to include thenumber of geo-enriched data defined by the spatial data represented by the geo-enriched data in the set of geo-enriched data that is within the map extent.
16.	(Canceled) 
17.	(Previously Presented) The system of claim 15, wherein merging the subset of the set of clusters comprises, for each cluster in the subset of the set of clusters:
determining, by the computing device, a pixel distance between the cluster and a cluster group in the set of cluster groups by calculating a spatial distance between a reference point of the cluster and a reference point of the cluster group and dividing the spatial distance by a map resolution;

creating, by the computing device, a new cluster group in the set of cluster groups and adding the cluster to the new cluster group when the pixel distance between the cluster and the cluster group is not less than the defined pixel distance.
18.	(Original) The system of claim 17, wherein adding the cluster to the cluster group in the set of cluster groups comprises:
updating the reference point of the cluster group based on the reference point of the cluster, a size of the cluster, and a size of the cluster group; and
updating a size of the cluster group based on a size of the cluster and the size of the cluster group.
19.	(Original) The system of claim 15, wherein each geo-enriched data in the set of geo-enriched data comprises an attribute, wherein the instructions further cause the at least one processing unit to send a request for a maximum value of the attribute in the set of geo-enriched data and a minimum value of the attribute in the set of geo-enriched data, wherein rendering the map extent of the map to include the subset of the set of geo-enriched data comprises rendering a visual representation of a geo-enriched data in the subset of the set of geo-enriched data based on a value of the attribute of the geo-enriched data relative to the maximum value and the minimum value.
20.	(Currently Amended) The system of claim 15, wherein the map extent is a first map extent of the map, wherein the subset of the set of clusters is a first subset of the set of clusters, wherein the query is a first query, wherein the subset of the set of geo-enriched data is a first subset of the set of geo-enriched data, wherein the instructions further cause the at least one processing unit to:
receive a request to render a second map extent of the map;
identify, by the computing device, a second subset of the set of clusters that intersect the second map extent;
the number of geo-enriched data defined by the second subset of the set of clusters is greater than [[a]] the threshold number;
upon determining that the number of geo-enriched data defined by the spatial data represented by the second subset of the set of clusters is greater than the threshold number, render the second map extent of the map to include the  number of geo-enriched data of the second subset of the set of clusters; and
upon determining that the number of geo-enriched data defined by the spatial data represented by the second subset of the set of clusters is not greater than the threshold number:
send the computing system a second query for geo-enriched data in the set of geo-enriched data that is within the second map extent;
receive from the computing system the geo-enriched data in the set of geo-enriched data that is within the second map extent; and
render the second map extent of the map to include the  number of geo-enriched data defined by the spatial data represented by the geo-enriched data in the set of geo-enriched data that is within the second map extent.

Allowance
Claims 1, 3-8, 10-15, and 17-20 (renumbered as claims 1-17) are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment, filed on 7/20/21, and the examiner's amendment authorized by the attorney of record on 12/3/21, overcome the cited prior art with respect to the independent claims:



Mor et al. (US 2016/0321351) teaches provides a method for spatial clustering, including receiving multiple objects having respective geo-information that encodes a geographic location of each object using multiple grids of multiple respective resolution levels. Clusters of the objects are derived based on the geo-information of the objects and the derived clusters are presented on a map.  However, Mor does not teach “sending, from the computing device to a computing system, a query for clusters generated from a set of geo-enriched data, wherein the query specifies a maximum number of clusters… receiving, at the computing device from the computing system, a set of clusters responsive to the query and generated from the set of geo-enriched data … determining, by the computing device, whether the number of geo-enriched data 

Matina (US 2007/0285426) discloses graphic representation of data in which the data points are displayed in a clustered and/or de-clustered format as a function of a user zooming in and out of the display.  However, Matina does not discuss “upon determining that the number of geo-enriched data defined by the spatial data represented by the subset of the set of clusters is not greater than the threshold number: sending the computing system a query for geo-enriched data in the set of geo-enriched data that is within the map extent; receiving from the computing system the geo-enriched data in the set of geo-enriched data that is within the map extent; and rendering the map extent of the map to include the number of geo-enriched data defined by the spatial data represented by the geo-enriched data in the set of geo-enriched data that is within the map extent.” 




	The prior art of record does not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169